DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5,7-15,17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
              Regarding claim 1, there is no correlation between the step of determining transmission bandwidth --- data transmission, the step of determining an allocated bandwidth, the step of transmitting towards ---the allocated bandwidth. In line 5-6, it is not clear what applicant refers to as “a number”. Same rejection is applied to claim 7.
            Regarding claim 2, In line 1-2, the recitation “allowed Discrete Fourier Transform (DFT) size” is vague and indefinite since it is not clear the meaning of the technical features to which it refers. Same rejection is applied to claim 8.
          Regarding claim 13, it is not clear what device serves as the origin of control signaling, i.e. transmitting UE or base station. There is no correlation between the step 
       Regarding claim 14, in line 3, it is not clear what applicant refers to as “a number”. Same rejection is applied to claim 20.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,841,064. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the instant application are transparently found in the U.S. Patent # 10/841,064. The comparison between the instant application claims and the patented claims is as follows:
The instant application claim 1 is as follows:
1. A method by a transmitting user equipment (UE) for controlling radio resources used for a data transmission, the method comprising: determining an allocated bandwidth; determining a transmission bandwidth for the data transmission; and transmitting towards a receiving UE a scheduling assignment that indicates a number or a set of subchannels within the allocated bandwidth.  
 The patent claim 1 is as follows:
1. A method by a transmitting user equipment, UE, for controlling radio resources used for a data transmission, the method comprising: determining a transmission bandwidth for the data transmission; determining an allocated bandwidth; and transmitting toward a receiving UE a scheduling assignment that indicates a number of subchannels within the allocated bandwidth or a set of subchannels within the allocated bandwidth; wherein determining the transmission bandwidth comprises determining a largest number of resource blocks for a supported Discrete Fourier Transform (DFT) size such that the allocated bandwidth is greater than or equal to the transmission bandwidth.
The instant application claim 7 is as follows:
7. A user equipment (UE) for controlling radio resources used for a data transmission, the UE is configured to perform: determining an allocated bandwidth; determining a transmission bandwidth for the data transmission; and transmitting towards a receiving UE a scheduling assignment that indicates a number or a set of subchannels within the allocated bandwidth.
The patent claim 3 is as follows:
 3. A user equipment, UE, for controlling radio resources used for a data transmission, the UE comprising: at least one processor; and at least one memory coupled to the at least one processor, and storing program code that when executed by the at least one processor causes the at least one processor to perform operations comprising: determining a transmission bandwidth for the data transmission; determining an allocated bandwidth; and transmitting toward a receiving UE a scheduling assignment that indicates a number of subchannels within the allocated bandwidth or a set of subchannels within the allocated bandwidth; wherein determining the transmission bandwidth comprises determining a largest number of resource block for a supported Discrete Fourier Transform (DFT) size such that that the allocated bandwidth is greater than or equal to the transmission bandwidth.
The instant application claim 13 is as follows:
13. A method by a receiving user equipment (UE) for receiving a data transmission using radio resources, the method comprising: determining an allocated bandwidth for the data transmission based on control signaling that is received by the receiving UE; In re: Stefano SORRENTINO et al Application No. 17/067,109 Filed: October 9, 2020 Page 5 of 7determining a transmission bandwidth associated with the allocated bandwidth based on a rule that is used by a transmitting UE; and decoding a signal from the data transmission based on parameters of the transmission bandwidth.  
The patent claim 5 is as follows:
5. A method by a receiving user equipment, UE, for receiving a data transmission using radio resources, the method comprising: determining an allocated bandwidth for a data transmission based on control signaling that is received by the receiving UE; determining a transmission bandwidth associated with the allocated bandwidth; and decoding a signal based on the transmission bandwidth, wherein determining the transmission bandwidth comprises determining a largest number of resource blocks for a supported Discrete Fourier Transform size such that the allocated bandwidth is greater than or equal to the transmission bandwidth.
The instant application claim 19 is as follows:
 19.  A user equipment (UE) for receiving a data transmission using radio resources, the UE configured to perform: determining an allocated bandwidth for the data transmission based on control signaling that is received by the receiving UE; determining a transmission bandwidth associated with the allocated bandwidth based on a rule that is used by a transmitting UE; and In re: Stefano SORRENTINO et al Application No. 17/067,109 Filed: October 9, 2020 Page 6 of 7 decoding a signal from the data transmission based on parameters of the transmission bandwidth. 
The patent claim 8 is as follows:
8. A user equipment, UE, for receiving a data transmission using radio resources, the UE comprising: at least one processor; and at least one memory coupled to the at least one processor, and storing program code that when executed by the at least one processor causes the at least one processor to perform operations comprising: determining an allocated bandwidth for a data transmission based on control signaling that is received by the receiving UE; determining a transmission bandwidth associated with the allocated bandwidth; and decoding a signal from the data transmission based on the transmission bandwidth, wherein determining the transmission bandwidth comprises determining a largest number of resource blocks for a supported Discrete Fourier Transform size such that the allocated bandwidth is greater than or equal to the transmission bandwidth.
 The limitation in instant application claim 2 corresponds to the limitation in patent claim 1.
The limitation in instant application claim 3 corresponds to the limitation in patent claim 2.
The limitation in instant application claim 4 corresponds to the limitation in patent claim 14.
The limitation in instant application claim 5 corresponds to the limitation in patent claim 13.
The limitation in instant application claim 6 corresponds to the limitation in patent claim 1.
The limitation in instant application claim 8 corresponds to the limitation in patent claim 3.
The limitation in instant application claim 9 corresponds to the limitation in patent claim 4.
The limitation in instant application claim 10 corresponds to the limitation in patent claim 16.
The limitation in instant application claim 11 corresponds to the limitation in patent claim 15.
The limitation in instant application claim 12 corresponds to the limitation in patent claim 3.
The limitation in instant application claim 14 corresponds to the limitation in patent claim 6.
The limitation in instant application claim 15 corresponds to the limitation in patent claim 18.
The limitation in instant application claim 16 corresponds to the limitation in patent claim 5.
The limitation in instant application claim 18 corresponds to the limitation in patent claim 7.
The limitation in instant application claim 20 corresponds to the limitation in patent claim 9.
The limitation in instant application claim 21 corresponds to the limitation in patent claim 20.
The limitation in instant application claim 22 corresponds to the limitation in patent claim 8.
The limitation in instant application claim 24 corresponds to the limitation in patent claim 10.
The limitation in instant application claim 25 corresponds to the limitation in patent claim 11.
The limitation in instant application claim 26 corresponds to the limitation in patent claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4,5,7,10,11,13-15,18-21,24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novlan et al (U.S.Pub. # 2015/0092710).
          Regarding claims 1,7,25, Novlan et al disclose a method by a transmitting user equipment (UE) for controlling radio resources used for a data transmission (par. [0138]: "Step 2 is control channel access: UE1 determines to transmit a broadcast message and first determines resources[...]"), the method comprising: determining an allocated bandwidth; determining a transmission bandwidth for the data transmission(par. [0137]: "Step 1 is synchronization and initialization: in this step, UEs are initially configured with D2DIDs and group associations as well as obtaining an indication of reserved frequency bandwidth and subframes for D2D operation."); determining an allocated bandwidth (par. [0015]: "[...] the multiple higher layer configuration parameters comprise a frequency hopping pattern indicator and a time hopping pattern indicator for DOCH, and a time hopping pattern indicator and a frequency hopping pattern indicator for DDCH." and par. [0016]: "A user equipment (UE) [...] configured to schedule at least one resource for a Device-to-Device (D2D) transmission control channel (DCCH) carrying a D2D control information (D2DCI) message, transmit the DCCH on the at least one DCCH resource, to at least one second UE [...], schedule at least one resource for a D2D data channel (DDCH), and transmit the DDCH on the at least one DDCH resource, to the at least one second UE.); and transmitting towards a receiving UE a scheduling assignment that indicates a number or a set of subchannels within the allocated bandwidth (par. [0137]: "Step 1 is synchronization and initialization: in this step, UEs are initially configured with D2DIDs and group associations as well as obtaining an indication of reserved frequency bandwidth and subframes for D2D operation."); determining an allocated bandwidth (par. [0015]: "[...] the multiple higher layer configuration parameters comprise a frequency hopping pattern indicator and a time hopping pattern indicator for DOCH, and a time hopping pattern indicator and a frequency hopping pattern indicator for DDCH." and par. [0016]: "A user equipment (UE) [...] configured to schedule at least one resource for a Device-to-Device (D2D) transmission control channel (DCCH) carrying a D2D control information (D2DCI) message, transmit the DCCH on the at least one DCCH resource, to at least one second UE [...], schedule at least one resource for a D2D data channel (DDCH), and transmit the DDCH on the at least one DDCH resource, to the at least one second UE).  
        Regarding claims 4,10,15,  Novlan et al disclose wherein: determining the allocated bandwidth is performed before determining the transmission bandwidth (para.0138).  
       Regarding claims 5,11, Novlan et al disclose wherein: determining the allocated bandwidth comprises a network node signalling the allocated bandwidth to the transmitting UE (para. 0077-0079, 0138 discloses the step of determining resources for transmitting on the control channel. These resources are always allocated by the base station or network node).  
          Regarding claims 13, 19,26, Novlan et al disclose a method by a receiving user equipment (UE) for receiving a data transmission using radio resources (par. [0015]: "[...] the multiple higher layer configuration parameters comprise a frequency hopping pattern indicator and a time hopping pattern indicator for DOCH, and a time hopping pattern indicator and a frequency hopping pattern indicator for DDCH." and par. [0016]: "A user equipment (UE) [...] configured to schedule at least one resource for a Device-to-Device (D2D) transmission control channel (DCCH) carrying a D2D control information (D2DCI) message, transmit the DCCH on the at least one DCCH resource, to at least one second UE [...], schedule at least one resource for a D2D data channel (DDCH), and transmit the DDCH on the at least one DDCH resource, to the at least one second UE.), the method comprising: determining an allocated bandwidth for the data transmission based on control signaling that is received by the receiving UE (par. [0015]: "[...] the multiple higher layer configuration parameters comprise a frequency hopping pattern indicator and a time hopping pattern indicator for DOCH, and a time hopping pattern indicator and a frequency hopping pattern indicator for DDCH." and par. [0016]: "A user equipment (UE) [...] configured to schedule at least one resource for a Device-to-Device (D2D) transmission control channel (DCCH) carrying a D2D control information (D2DCI) message, transmit the DCCH on the at least one DCCH resource, to at least one second UE [...], schedule at least one resource for a D2D data channel (DDCH), and transmit the DDCH on the at least one DDCH resource, to the at least one second UE.);In re: Stefano SORRENTINO et al Application No. 17/067,109 Filed: October 9, 2020 Page 5 of 7determining a transmission bandwidth associated with the allocated bandwidth based on a rule that is used by a transmitting UE (para. 0093-0094) ; and decoding a signal from the data transmission based on parameters of the transmission bandwidth (para. 0139).  
          Regarding claims 14,14, Novlan et al disclose wherein determining the allocated bandwidth for the data transmission comprises determining the allocated bandwidth based on a decoding content of a scheduling assignment that is received from a transmitting UE and which indicates a number or a set of subchannels within the allocated bandwidth (par. [0137]: "Step 1 is synchronization and initialization: in this step, UEs are initially configured with D2DIDs and group associations as well as obtaining an indication of reserved frequency bandwidth and subframes for D2D operation."); determining an allocated bandwidth (par. [0015]: "[...] the multiple higher layer configuration parameters comprise a frequency hopping pattern indicator and a time hopping pattern indicator for DOCH, and a time hopping pattern indicator and a frequency hopping pattern indicator for DDCH." and par. [0016]: "A user equipment (UE) [...] configured to schedule at least one resource for a Device-to-Device (D2D) transmission control channel (DCCH) carrying a D2D control information (D2DCI) message, transmit the DCCH on the at least one DCCH resource, to at least one second UE [...], schedule at least one resource for a D2D data channel (DDCH), and transmit the DDCH on the at least one DDCH resource, to the at least one second UE).  
       Regarding claims 18,24, Novlan et al disclose wherein the decoding uses the transmission bandwidth to constrain what radio frequency resources are searched for the signal that is to be decoded (para. 0094).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,3,8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novlan et al in view of admitted prior art (see background of the instant application specification, pages 1-3).
          Regarding claims 2,8, Novlan et al donot specifically disclose the step of determining the transmission bandwidth comprises determining the transmission bandwidth based on an allowed Discrete Fourier Transform size. The admitted prior art discloses determining the transmission bandwidth comprises determining the transmission bandwidth based on an allowed Discrete Fourier Transform size (see para. 0011 of the instant application specification). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of the admitted prior art in the system of Novlan et al in order to enable optimized DFT implementations for SC-OFDM transmission.
        Regarding claims 3,9, admitted prior art discloses the allowed Discrete Fourier Transform sizes are product of 2,3,5 (para. 0011 of the instant application specification).  
Allowable Subject Matter
Claims 6,12,16,17,22,23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416